PER CURIAM.
This suit was originally brought by the widow of W. T. Kill, in her own right and as sole beneficiary, to recover damages for the negligent killing of her husband, William T. Hill. After the institution of the suit, Mrs. Hill filed a first amended original petition, showing, among other things, that she had been appointed temporary administratrix of the estate of W. T. Hill, deceased, and thereafter proposed to prosecute the suit in her own right and as such administratrix. This the court allowed, and required the defendant, over the objection of counsel, to plead to the first amended original petition without further citation, If this was erroneous, it was harmless; for we agree with the counsel for the defendant in error that the suit might well have been prosecuted to final judgment without the intervention of the administratrix of W. T. Hill, deceased. On the evidence found in the bill of exceptions, on which it Is contended that the trial court should have directed a verdict in favor of the defendant, we find that there was no error in refusing a peremptory charge for the defendant. On the whole record, we find no good reason to impute prejudicial error to any of the rulings in the trial court. The judgment of the Circuit Court is affirmed.